Name: COMMISSION REGULATION (EC) No 927/95 of 26 April 1995 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  trade policy
 Date Published: nan

 No L 95/34 fENl Official Journal of the European Communities 27. 4. 95 COMMISSION REGULATION (EC) No 927/95 of 26 April 1995 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by the Act of Acession of Austria, Finland and Sweden, and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EC) No 176/95 (2), as last amended by Regulation (EC) No 651 /95 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 176/95 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 289, 7. 10. 1989, p . 1 . (2) OJ No L 24, 1 . 2. 1995, p. 46. ¥) OJ No L 68, 28. 3 . 1995, p. 19 . 27. 4. 95 I EN I No L 95/35Official Journal of the European Communities ANNEX to the Commission Regulation of 26 April 1995 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) Ma (ECU/100 kg) CN code Week No 18 from 1 to 7 May 1995 Week No 19 from 8 to 14 May 1995 Week No 20 from 15 to 21 May 1995 Week No 21 from 22 to 28 May 1995 Week No 22 from 29 May to 4 June 1995 0104 10 30 (') 95,440 93,795 91,600 88,855 86,105 0104 10 80 O 95,440 93,795 91,600 88,855 86,105 0104 20 90 (') 95,440 93,795 91,600 88,855 86,105 0204 10 00 O 203,063 199,563 194,893 189,053 183,203 0204 21 00 0 203,063 199,563 194,893 189,053 183,203 0204 2210 0 142,144 139,694 136,425 132,337 128,242 0204 22 30 0 223,369 219,519 214,382 207,958 201,523 0204 22 50 (2) 263,982 259,432 253,361 245,769 238,164 0204 22 90 0 263,982 259,432 253,361 245,769 238,164 0204 23 00 0 369,575 363,205 354,705 344,076 333,429 0204 50 1 1 0 203,063 199,563 194,893 189,053 183,203 0204 50 13 0 142,144 139,694 136,425 132,337 128,242 0204 50 15 0 223,369 219,519 214,382 207,958 201,523 0204 50 19 0 263,982 259,432 253,361 245,769 238,164 0204 50 31 0 263,982 259,432 253,361 245,769 238,164 0204 50 39 0 369,575 363,205 354,705 344,076 333,429 0210 90 11 0 263,982 259,432 253,361 245,769 238,164 0210 90 19 0 369,575 363,205 354,705 344,076 333,429 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . ( ¢') The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.